Citation Nr: 0018682	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-03 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss.  

2.  Entitlement to a compensable evaluation for a lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1973 to 
August 1974.  In addition to this verified active service the 
DD Form 214, record of service, shows prior active service of 
almost six months as well as prior inactive service.  

This appeal arose from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied the veteran's claims for 
entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss and a compensable evaluation for a 
lumbosacral strain.  

The veteran failed to report for a requested hearing before 
the Board of Veterans' Appeals (Board).  

The case has been forwarded to the Board for appellate 
review.  

The claim of entitlement to a compensable evaluation for a 
lumbosacral strain is addressed in the remand portion of this 
decision.  


FINDING OF FACT

Auditory acuity is level XI in the service connected right 
ear and level I or normal in the nonservice connected left 
ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.85, 4.87, Tables 
VI, VII, Diagnostic Codes 6100, 6101 (effective prior to June 
10, 1999);  38 C.F.R. §§ 4.85, 4.86a, 4.87, Tables VI, VIA, 
VII, Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 
1999) (effective June 10, 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A VA audiology examination was conducted in November 1996.  
Readings for the right ear at 1000, 2000, 3000, and 4000 
Hertz were 110, 110, 110, and 110.  Readings for the left ear 
at the same frequencies were 20, 20, 20, and 15.  

The listed average of those readings was 110 for the right 
ear and 18 for the left ear.  Speech recognition by Maryland 
CNC word list testing was 0 percent for the right ear and 94 
percent for the left ear.

The assessment was that there was no measurable residual 
hearing in the right ear and essentially normal hearing in 
the left ear. 

Another VA audiology examination was conducted in November 
1998.  Readings for the right ear at 1000, 2000, 3000, and 
4000 Hertz were 110, 110, 110, and 110.  Readings for the 
left ear at the same frequencies were 15, 15, 20, and 20.  

The listed average of those frequencies was 110 for the right 
ear and 17 for the left ear.  Speech recognition by Maryland 
CNC word list testing was 0 percent for the right ear and 100 
percent for the left ear.  The veteran was found to have 
profound right sensorineural hearing loss, which had not 
worsened.  Left ear hearing acuity was recorded as normal.

A third VA audiology examination was conducted in January 
2000.  Readings for the right ear at 1000, 2000, 3000, and 
4000 Hertz were 105, 105, 105, and 105.  Readings for the 
left ear at the same frequencies were 15, 15, 15, and 20.  

The listed average of those frequencies was 105 for the right 
ear and 16 for the left ear.  Speech recognition by Maryland 
CNC word list testing was 0 percent for the right ear and 98 
percent for the left ear.  

The impression was that the veteran had profound 
sensorineural hearing loss in the right ear and normal 
sensitivity in the left ear.  The sensitivity findings were 
found to be essentially unchanged from prior findings.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

During the veteran's appeal, changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs effective June 10, 1999.  64 Fed. Reg. 
25202 (May 11, 1999) (codified in relevant portion at 
38 C.F.R. §§ 4.85 Tables VI, VII, Diagnostic Code 6100).  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

When a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is pending 
first it must be determined whether the amended regulation is 
more favorable to the claimant.  It may be necessary to 
separately apply the pre-amendment and post-amendment version 
of the regulation to the facts of the case in order to 
determine which provision is more favorable, unless it is 
clear from a facial comparison of both versions that one 
version is more favorable.  

If the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C.  5110(g), which provides that VA may, if warranted 
by the facts of the claim, award an increased rating based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Accordingly the amended regulation should be applied to rate 
the veteran's disability for periods from and after the 
effective date of the amendment.  The prior version of the 
regulation should be applied to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
Pursuant to 38 U.S.C. 7104(a), the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule.  VAOPGCPREC 
03-00.  



In this case, the amended regulations did not result in any 
substantive changes.  Essentially, the previous and amended 
regulations for evaluating a hearing loss disability are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  

The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  Moreover, 
Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999).  

Evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI.  Id.  

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  38 C.F.R. § 4.85, Table VI.  Where the 
pure tone threshold average is 98 or more and speech 
discrimination of 0 to 34 percent hearing impairment is level 
XI.  Id.



If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears. VAOPGCPREC 32-97.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert supra.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3 (1999).  

Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim 
for entitlement to an increased evaluation for right ear 
hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a);  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The veteran's assertions concerning the severity 
of his right ear hearing (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  Various treatment records have been 
obtained and VA examinations have been provided.  

The evidence establishes that the veteran has profound 
hearing loss (essentially no measurable hearing) in the 
service connected right ear with essentially normal hearing 
in his left ear (and the hearing must be deemed normal in the 
absence of total deafness in any event as a matter of law for 
purposes of assigning an evaluation because it is non service 
connected).  

Average hearing loss of 105 or 110 decibels and speech 
recognition of 0 percent is level XI hearing.  Hearing loss 
in the nonservice connected left ear is deemed normal unless 
there is total deafness, which is not the case here.  In fact 
the veteran's average left ear hearing of 16 to 19 decibels 
and speech recognition of 94 to 100 percent, if service 
connected, would be level I hearing.  

Accordingly, with level XI hearing in the service connected 
right ear, the veteran's hearing loss, by regulation, is no 
more than 10 percent disabling.  

Because disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
38 C.F.R. § 4.85, Diagnostic Code 6100.  


Additional Matter

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria referable to 
assignment of extraschedular evaluations in February 1999, 
but did not specifically discuss the criteria in light of his 
claim for increased compensation benefits.  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).The Board does not find 
the veteran's disability picture to be unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
such as frequent periods of hospitalization or marked 
interference with employment due to the service connected 
disability.  

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his service connected right ear hearing loss.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim 
for entitlement to an increased evaluation for a lumbosacral 
strain is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a);  Proscelle supra.  The veteran's assertions 
concerning the severity of his back symptoms (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an initial compensable 
evaluation/increased evaluation is well grounded.  King 
supra.

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication of the issues on 
appeal.  

Some records associated with a Social Security disability 
claim were submitted but it does not appear that all of the 
medical reports associated with that claim have been 
received.  Also, the veteran stated in connection with his 
informal conference with the RO Decision Review Officer that 
he was going to obtain a medical opinion regarding which 
symptoms are associated with the service connected 
disability.  

The veteran should be asked if he obtained any additional 
medical treatment or underwent any additional relevant 
medical consultations and if so, the reports of any such 
treatment or consultations should be obtained and associated 
with the claims folder.  

The VA examination that was conducted with respect to the 
veteran's back disorder in November 1998 neither associated 
nor disassociated the veteran's expressed complaints and 
examination findings with the service connected disability.  

Service connection has been denied for herniated discs at L4-
5 and L5-1 with spinal surgeries.  However, unless symptoms 
are specifically attributed to the nonservice connected 
disorder or are specifically attributed to a lumbosacral 
strain, the Board is not competent to determine whether they 
are or are not part of the service connected disability.  See 
Thurber v. Brown, 5 Vet. App. 119, 122 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Therefore, it is crucially important in order to properly 
evaluate the service connected disability, that the record 
contain competent medical evidence on the question of which 
symptoms and findings are associated with the service-
connected lumbosacral strain and which symptoms are due to 
some other cause to include another back disability.  

Some of the veteran's treatment records refer to chronic back 
pain post surgeries but others refer only to chronic back 
pain, which does not specify whether the back pain is due to 
the service connected lumbosacral strain or due to the 
nonservice connected herniated discs at L4-5 and L5-S1 or 
residuals of related corrective surgical procedures.  

The November 1998 VA orthopedic examination, in the opinion 
of the Board, also did not contain sufficient findings 
pertaining to functional impairment.  In cases of evaluation 
of orthopedic injuries there must be adequate consideration 
of functional impairment including impairment from painful 
motion, weakness, fatigability, and incoordination.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (1999);  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to a compensable evaluation for a lumbosacral 
strain pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard. 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to treatment 
of his back symptomatology, and who have 
expressed any opinions as to any 
interrelationship between/among his 
variously diagnosed low back disorders.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the medical records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon or another appropriate 
specialist in order to ascertain the 
current nature and extent of severity of 
the service-connected disability.  Any 
further indicated special studies should 
be conducted.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion 
recorded in degrees of arc.  Functional 
limitations due to symptoms of the 
service-connected disability should be 
thoroughly evaluated.  

The examiner should then make an 
assessment of the severity of the 
disability in terms of the rating 
criteria pertaining to the spine, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

Does the service-connected disability 
involve only the bones, or does it also 
involve the muscles and nerves? 

Does the service connected disability 
cause objectively or subjectively 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate.

With respect to subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability. 

The examiner is also requested to comment 
upon whether or not there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the service connected 
disability, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be dissociated from 
impairment caused by the service 
connected disability.  If the functional 
impairment created by the nonservice 
connected problem can not be dissociated, 
the examiner should so indicate.  The 
examiner should estimate the 
symptomatology specifically attributable 
to the service-connected lumbosacral 
strain.  Any opinions expressed must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased (compensable) evaluation for 
a lumbosacral strain with consideration 
of all applicable laws and regulations to 
include whether referral for an 
extraschedular examination is warranted 
pursuant to 38 C.F.R. § 3.321(b)(1).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

